Citation Nr: 0812405	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-41 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral feet metatarsalgia with drawer 
instability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patellae of the left knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patellae of the right knee.  

4.  Entitlement to an initial compensable evaluation for 
colonic polyps.

5.  Entitlement to an initial compensable evaluation for 
residuals of a compression fracture of T-12.  

6.  Entitlement to an initial compensable evaluation for a 
benign, right, mid lung opacity.

7.  Entitlement to service connection for a right hand 
disability.

8.  Entitlement to service connection for a right wrist 
disability.

9.  Entitlement to service connection for Achilles 
tendonitis.

10.  Entitlement to service connection for a cervical spine 
disability.  

11.  Entitlement to service connection for a lumbar spine 
disability.  

12.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1988 to August 
1994.  He served in Southwest Asia from August 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in February 
2008.  

At the time of the February 2008 video conference hearing 
conducted by the undersigned, the veteran withdrew the claim 
of entitlement to a 10 percent disability evaluation based on 
multiple, non-compensable service-connected disabilities.  
The issue is no longer in appellant status.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204. 

The issues of entitlement to an initial evaluation in excess 
of 10 percent for bilateral feet metatarsalgia with drawer 
instability, entitlement to an initial evaluation in excess 
of 10 percent for chondromalacia patellae of the left knee, 
entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patellae of the right knee, entitlement to 
an initial compensable evaluation for colonic polyps, 
entitlement to an initial compensable evaluation for 
residuals of a compression fracture of T-12, entitlement to 
an initial compensable evaluation for a benign, right, mid 
lung opacity, entitlement to service connection for a right 
wrist disability, entitlement to service connection for a 
cervical spine disability, and entitlement to service 
connection for a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the appellant if any further action is 
required on his part.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran does not currently have Achilles tendonitis.

2.  The competent evidence of record demonstrates that the 
veteran does not currently have chronic fatigue syndrome and 
the veteran's fatigue has been attributed to a known 
diagnosis.  


CONCLUSIONS OF LAW

1.  Achilles tendonitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Chronic fatigue syndrome, was not incurred in or 
aggravated by the veteran's active duty service and may not 
be presumed to be related to his active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in October 2002, 
May 2004, February 2006 and March 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the February 2006 VCAA letter 
explicitly notified the veteran of the need to submit any 
pertinent evidence in his possession.  The Board finds that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the October 2002, May 2004 and 
February 2006 VCAA letters, and was provided with notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date in the March 2006 VCAA 
letter.  The appellant's status as a veteran has never been 
at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal decided herein.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Entitlement to service connection for Achilles tendonitis.

Service connection is not warranted for Achilles tendonitis.  
While the service medical records document that the veteran 
was treated one time for the disability in August 1988, there 
is no competent evidence of record documenting the current 
existence of Achilles tendonitis.  

At the time of a December 2002 VA examination, the veteran 
was nonfocal in his reported history regarding the tendo 
Achilles injury and course of recovery.  Physical examination 
revealed that the tendo Achilles were supple and nontender 
without scar, swelling, limitation, deformity or weakness.  
The pertinent assessment was no evidence of residual tendo 
Achilles pathology.  

The only evidence of record which indicates that the veteran 
currently has Achilles tendonitis which was etiologically 
linked to his active duty service is the veteran's own 
allegations and testimony.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of Achilles tendonitis is without 
probative value. 

There is no competent evidence of record documenting the 
current existence of Achilles tendonitis.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b); See 71 Fed. Reg. 75669 (Dec. 18, 2006) and 72 
Fed. Reg. 68507 (Dec. 15, 2007) (adding the December 31, 2011 
date).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Board finds that service connection is not warranted on a 
direct basis for chronic fatigue syndrome.  The service 
medical records reference complaints of fatigue in November 
1993 but this was attributed to a viral syndrome.  There were 
no further complaints of fatigue.  There were no diagnoses of 
chronic fatigue syndrome in the service medical records.  

There is no competent evidence of record of the current 
existence of chronic fatigue syndrome.  A VA examination was 
conducted in December 2002 to determine if the veteran 
currently had chronic fatigue syndrome.  The veteran reported 
that his fatigue began in March 1991.  It was not relieved by 
rest or taking a nap.  He reported problems sleeping at that 
time.  He was reportedly depressed and badly treated by a 
superior.  At the time of the examination, the veteran 
reported that he was able to sleep 8 hours at a time and he 
had less frequent fatigue.  The pertinent diagnosis was that 
the veteran did not have a true chronic fatigue syndrome.  
The examiner attributed the symptomatology to insomnia 
secondary to depression.  The Board notes that service 
connection has already been granted for adjustment disorder 
with depressed mood.  

The only evidence of record which indicates that the veteran 
has chronic fatigue syndrome which is linked to active duty 
service is the veteran's own allegations.  He testified 
before the undersigned in February 2008 that he did not 
complain of fatigue while on active duty but he did 
experience fatigue from the time of his deployment to Desert 
Shield.  The Board notes that the veteran is competent to 
report on the presence of fatigue.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  The veteran is not competent, 
however, to attribute the fatigue to a specific cause.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of 
chronic fatigue syndrome is without probative value. 

There is no competent evidence of record documenting the 
current existence of chronic fatigue syndrome.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board finds that service connection is not warranted 
based on the presence of an undiagnosed illness.  The 
symptomatology reported by the veteran has been attributed by 
competent evidence to a diagnosed causality - a service-
connected mental disorder.  The examiner who conducted the 
2002 VA examination determined that the veteran's fatigue was 
due to insomnia linked to depression.  The cause of the 
veteran's fatigue is not due to an undiagnosed illness.  38 
C.F.R. § 3.317.  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities decided herein.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Achilles tendonitis is 
not warranted.  The appeal is denied.  

Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness, is not 
warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to an increased rating 
for his bilateral foot disability.  The only VA examination 
of the feet which was conducted for compensation and pension 
purposes was conducted in December 2002.  At that time, the 
veteran had vague pedal complaints aggravated by a high level 
of ambulatory activities.  At the time of the February 2008 
video conference hearing, the veteran testified that he 
experienced flares of pain in his feet which affected his 
walking.  The VA examination conducted in December 2002 did 
not address this symptomatology.  The examiner did not 
address whether the veteran's gait was affected by foot pain.  
The Board notes that, in addition to Diagnostic Code 5299-
5279 under which the veteran has been granted a 10 percent 
evaluation which is the schedular maximum, the service-
connected foot disability can also be evaluated under 
Diagnostic Code 5284 for other foot injuries which could 
conceivably include an alteration in gait due to foot pain.  
The report of the December 2002 VA examination did not 
address the presence or lack thereof of any alteration in 
gait due to the foot pain.  The Board finds, therefore, that 
the December 2002 VA examination is inadequate for ratings 
purposes and a new examination must be conducted in order to 
accurately adjudicate this claim.  

The veteran has claimed entitlement to initial ratings in 
excess of 10 percent for his service-connected knee 
disabilities.  The only VA examination which was conducted to 
evaluate the knees for compensation and pension purposes was 
conducted in December 2002.  The examination included the 
results of range of motion testing.  Significantly, the 
examination report did not include an opinion as to the range 
of motion of the knees when taking into account pain on use 
or during flares.  The findings from the December 2002 VA  
examination did not contain sufficient information to be 
considered fully responsive to the provisions of 38 C.F.R.§§ 
4.40 and 4.45 as required by the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The report of that 
examination does not contain sufficient information with 
respect to whether there is present such factors as weakened 
movement, excess fatigability, or incoordination, during 
flare-ups or with repeated use.  The Board finds that the 
veteran should be afforded another VA examination which 
provides the required information.  

The veteran has claimed entitlement to an initial, 
compensable evaluation for service-connected colonic polyps.  
At the time of the February 2008 video conference hearing, 
the veteran alleged that he experienced problems with his 
bowels which he attributed to his service-connected colonic 
polyps.  A review of the claims file reveals that the veteran 
has not been afforded a compensation and pension examination 
to determine the nature, extent and severity of his service-
connected colonic polyps.  He should be afforded an 
examination to evaluate the service-connected condition.  

The veteran has claimed entitlement to an initial compensable 
evaluation for residuals of a compression fracture of T-12.  
The only evaluation which was conducted for compensation and 
pension purposes was the examination which was conducted in 
December 2002.  While this examination recorded the range of 
motion of the spine, the examiner did not provide any 
information regarding the extent of limitation of motion of 
the thoracic spine as a result of pain on use or during 
flares.  This evaluation is required as the service-connected 
thoracic spine disability can be evaluated under rating 
criteria for evaluation of thoracic spine injures which 
evaluates restriction in motion.  See Diagnostic Code 5285.  
Furthermore, the diagnostic criteria for evaluating diseases 
and injuries of  the spine were revised during the pendency 
of the veteran's claim, effective September 26, 2003.  The VA 
examination report of record simply does not address the 
presence or absence of all symptoms in the current criteria 
for rating the veteran's service-connected thoracic spine 
disability.  

The veteran has claimed entitlement to a compensable 
evaluation for a benign, right, mid lung opacity.  In a 
November 2004 statement, he indicated that he experienced 
difficultly inhaling and exhaling.  In February 2008, the 
veteran testified that he experienced a "flutter" while 
breathing during cardiovascular work-outs.  The Board notes 
that, at the time of the December 2002 VA respiratory 
examination, the veteran denied any problems with breathing.  
Due to the allegation of an increase in symptomatology, the 
Board finds that a current VA examination is required in 
order to accurately adjudicate the claim of entitlement to a 
compensable evaluation for a benign, right, mid lung opacity.  

The veteran has claimed entitlement to service connection for 
right hand and wrist disability.  A December 2002 VA 
examination was conducted, in part, for evaluation of the 
right hand and right wrist claims.  Physical examination of 
the hand and wrist were conducted but only a diagnosis 
pertaining to the hand was made.  That diagnosis was no 
orthopedic hand pathology noted with clinical and 
radiographic examination.  No diagnosis was made regarding 
the right wrist.  Furthermore, the Board notes that the 
veteran testified before the undersigned in February 2008 
that he was treated by a private physician in approximately 
January 2007 for problems with his thumb.  The veteran 
further testified that, during the January 2007 treatment, 
his private physician noted the presence of an old wrist 
injury upon Magnetic Resonance Imaging examination.  The 
Board finds that an attempt should be made to obtain the 
private treatment records identified by the veteran at the 
time of the February 2008 hearing.  Furthermore, he should be 
provided with a VA examination to determine the nature, 
extent and etiology of any right hand or wrist disability 
found on examination.  

The veteran has claimed entitlement to service connection for 
a cervical spine disability.  A VA examination was conducted 
in December 2002 to evaluate the disability.  The examiner 
noted in the body of the examination report that "the 
veteran's cervical spine problem is not supported by the C-
file."  A diagnosis of cervical spine spondylosis without 
radiculopathy and without spasm was made.  It is not apparent 
to the Board upon what basis the December 2002 examiner 
determined that the cervical spine disability was not 
supported by the claims file.  A May 1990 service medical 
record specifically indicates the veteran complained of low 
back pain and mid back pain which had been present for a week 
after a hard parachute landing.  The Board further notes that 
the report of the December 2002 VA examination did not 
provide an opinion as to the etiology of the disability.  As 
noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board finds that there is evidence of an in-service injury to 
the spine and current evidence of cervical spine disability.  
The Board further finds that the report of the December 2002 
VA examination is inadequate in its failure to address the 
in-service spine complaints and to provide an actual opinion 
as to the etiology of the currently diagnosed cervical spine 
disability.  A new VA examination is required in order to 
supply the required information.  

The veteran has claimed entitlement to service connection for 
a lumbar spine disability.  A review of the service medical 
records reveals some complaints of back pain due to parachute 
jumps.  A May 1990 service medical record references 
complaints of low back pain after a hard parachute landing.  
There is also current evidence of a current low back 
disability.  A June 2005 VA clinical record includes an 
impression of small posterior disc bulge at L5-S1.  The 
veteran has not been afforded a VA examination to determine 
if there is an etiologic link between the active duty 
complaints and the currently existing low back disability.  A 
VA examination is required in order to accurately adjudicate 
the claim.  

A remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right wrist/hand 
disability since his discharge from 
active duty.  After securing the 
necessary release, the RO should obtain 
these records.  The Board is particularly 
interested in obtaining the treatment 
records dated around January 2007 from 
Kaiser Permanente which were identified 
by the veteran at the time of his 
February 2008 video conference hearing.  

2.  Schedule the veteran for a VA 
examination by an appropriately qualified 
examiner to determine the nature, extent 
and current severity of the service-
connected foot disabilities.  The 
veteran's claims file must reviewed by 
the  examiner in conjunction with the 
examination, and any indicated studies, 
should be completed.  The examiner should 
determine if the service-connected foot 
disabilities can be characterized as a 
moderate foot injury, a moderately severe 
foot injury or a severe foot injury.  The 
examiner must explain the rationale for 
all opinions given. 

3.  Schedule the veteran for a VA 
examination by an appropriately qualified 
examiner to determine the nature, extent 
and current severity of the service-
connected knee disabilities.  The 
veteran's claims file must reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies, 
including specifically range of motion 
studies, should be completed.  Range of 
motion studies should encompass knee 
flexion and extension and identify 
whether any excursion of motion is 
accompanied by pain.  The presence, and, 
if present, the severity of recurrent 
subluxation or lateral instability should 
be noted.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described, and to the extent possible 
functional impairment due to such factors 
should be reported in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  

4.  Schedule the veteran for a VA 
examination by an appropriately qualified 
examiner in order to determine the 
nature, extent and current severity of 
the service-connected colonic polyps.  
The veteran's claims file must reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies, 
should be completed.  The examiner must 
describe the symptomatology which is 
attributable to the service-connected 
colonic polyps.  

5.  Schedule a VA examination by an 
appropriately qualified examiner to 
determine the nature, extent and current 
severity of the veteran's service-
connected thoracic spine disability.  The 
veteran's claims file must reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies, 
specifically including ranges of motion, 
should be completed.

a.  The examiner should describe the 
current state of the veteran's thoracic 
spine, identifying all residuals of the 
service-connected T-12 compression 
fracture residuals, noting whether there 
is ankylosis and, if so, the degree 
thereof.  Range of motion studies should 
encompass forward flexion, extension, 
lateral flexion, and identifying whether 
any excursion of motion accompanied by 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described, and to the 
extent possible functional impairment due 
such factors should be reported in terms 
of additional degrees of limitation of 
motion.  The examiner should also express 
an opinion concerning whether there would 
be additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  

b.  The examiner should ascertain whether 
the veteran has had incapacitating 
episodes (periods of acute signs and 
symptoms of intervertebral disc syndrome 
due to the service-connected T-12 
compression fracture residuals, requiring 
bed rest prescribed by a physician and 
treatment by a physician) of thoracic 
disc disease over the past 12 months and, 
if so, also ascertain the extent of such 
episodes (in terms of weeks of 
incapacitation during the past year).

c.  The examiner should identify 
neurological symptoms due to the service-
connected thoracic spine disability, and 
describe in detail the nature and extent 
of such symptoms.  The examiner should 
opine whether the veteran's service-
connected thoracic spine disability 
reflects moderate intervertebral disc 
syndrome with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or pronounced intervertebral disc 
syndrome with little intermittent relief.

d.  The examiner must determine if the 
residuals of the compression fracture of 
T-12 are manifested by any demonstrable 
deformity of a vertebral body.  

6.  Schedule the veteran for a VA 
examination by an appropriately qualified 
examiner to determine the nature, extent 
and current severity of the benign, 
right, mid lung opacity.  The veteran's 
claims file must reviewed by the examiner 
in conjunction with the examination, and 
any indicated studies, specifically 
including pulmonary function testing, 
should be completed.  The examiner must 
describe all symptomatology which is 
attributable to the service-connected 
benign, right, mid lung opacity.  

7.  Schedule the veteran for a VA 
examination by an appropriately qualified 
examiner to determine the nature, extent 
and etiology of any right hand or wrist 
disability, cervical spine disability 
and/or lumbar spine disability found on 
examination.  After reviewing the file 
and obtaining all relevant history and 
conducting a physical examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran currently has a right 
hand or wrist disability, a cervical 
spine disability and/or a lumbar spine 
disability which was incurred in or 
aggravated by active duty service.  In 
doing so, the examiner must discuss the 
veteran's documented complaints of back 
pain in service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The rationale for the 
opinions expressed should be stated in a 
legible report.  

8.  After the above development has been 
completed to the extent possible, 
readjudicate the claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, an appropriate 
supplemental statement of the case must 
be issued and the veteran and his 
representative must have opportunity to 
respond before the case is returned to 
the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


